DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
Allowable Subject Matter
Claims 1, 4 and 10-11 are allowed as amended. Claims 2-3 and 7-9 are allowed as originally presented, all dependent on Claim 1. Claims 5-6 are allowed as originally presented, dependent on Claim 4. The following is an examiner’s statement of reasons for allowance: as related to the amended independent Claims 1, 4 and 10-11 an additional and updated search was conducted and no prior art was found to teach, or fairly suggest, “waste paper recycling apparatus comprising: a defibrating device including a rotor and a liner around the rotor, wherein coarsely pulverized waste paper is defibrated between the rotor and the liner; a web forming device including a belt configured to transport a sheet containing fibers formed from the waste paper; a liquid ejection device which receives a first liquid and a second liquid different from the first liquid; a receiving portion receiving a selection operation which selects one of the first liquid and the second liquid which is adhered to a predetermined region of the sheet containing the fibers formed from the waste paper” (Claim 1). It is these limitations, and respective limitations of Claims 4 and 10-11, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 3/5/2021, with respect to rejection(s) of Claims 1-11 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 1-11 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN 






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853